IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA16-1303

                              Filed: 17 October 2017

New Hanover County, No. 16 CVD 0692

JESSICA ELAINE VANN BRADLEY, Plaintiff,

            v.

JOSHUA LENNON BRADLEY, Defendant.


      Appeal by defendant from order entered 13 July 2016 by Judge Jeffrey Evan

Noecker in New Hanover County District Court. Heard in the Court of Appeals 9

August 2017.


      Rice Law, PLLC, by Mark Spencer Williams, Christine M. Sprow, and Ashton
      Overholt, and The Law Firm of Mark Hayes, by Mark L. Hayes, for plaintiff-
      appellee.

      Parker Poe Adams & Bernstein LLP, by Jonathan E. Hall, Matthew H. Mall,
      and Michael J. Crook, for defendant-appellant.


      DAVIS, Judge.


      During the four-year marriage of Joshua and Jessica Bradley, they lived — at

various times — in England, Australia, New Jersey, and New York. However, they

were married in North Carolina, and over the course of their marriage Joshua

engaged in various acts to maintain his ties with this state. The sole issue in this

appeal arising from Jessica’s divorce action is whether the trial court correctly

concluded that North Carolina possessed personal jurisdiction over Joshua. Because
                                BRADLEY V. BRADLEY

                                  Opinion of the Court



we conclude that Joshua had sufficient minimum contacts with North Carolina such

that the exercise of jurisdiction over him by a North Carolina court is consistent with

principles of due process, we affirm the trial court’s order denying Joshua’s motion to

dismiss pursuant to Rule 12(b)(2) of the North Carolina Rules of Civil Procedure.

                      Factual and Procedural Background

      Joshua was born and raised in Virginia. Jessica is from North Carolina. The

parties first met in Virginia while Jessica was in graduate school and Joshua was in

law school. After Jessica completed her schooling in Virginia, she returned to North

Carolina to complete her Master’s Degree. She was living in North Carolina with her

parents (the “Vanns”) in Bladen County at the time that she and Joshua married.

      Upon Joshua’s graduation from the University of Virginia School of Law in

2009, he was admitted to the New York bar and began working at a law firm in New

York City. As part of his employment with the firm, he was sent to work on temporary

assignments in various locations. At the time the couple married, Joshua was on a

temporary assignment to Sydney, Australia.

      Jessica and Joshua had two wedding ceremonies — both of which took place in

Bladen County. The first was a “legal marriage ceremony” in March 2011, and the

second was a “formal” ceremony in August 2011. For each ceremony, Joshua flew to

North Carolina for a few days and then returned to Australia.




                                         -2-
                                BRADLEY V. BRADLEY

                                  Opinion of the Court



      The parties lived in Australia as a married couple from September 2011 until

July 2013. In July 2013, Joshua was recalled by his employer to the firm’s New York

office. The parties resided in New York for two months and then moved to New Jersey

in October 2013 where they leased real property and lived for nine months.

      In May or June 2014, Joshua received another temporary assignment to work

in London, England. The parties moved to London and lived there from July 2014

until June 2015. Because they were moving abroad, they decided to store various

items of their personal property in a storage unit. Joshua contacted Jessica’s father,

Jesse Vann (“Mr. Vann”), and asked him to rent a storage unit in Fayetteville, North

Carolina for this purpose. Mr. Vann agreed to do so and rented the storage unit in

his own name. Joshua proceeded to ship various property — including marital

property of the parties — to Mr. Vann, which he placed in the storage unit in

Fayetteville. Joshua continuously paid the fees associated with the storage unit for

the next 23 months.

      While the parties were living abroad, Joshua arranged for a portion of their

mail to be sent to the Vanns’ home in North Carolina, and they also received

additional mail at his parents’ home in Virginia and at his employer’s address in New

York. Among the items of mail he received at the Vanns’ home were certain “boxed

shipments.”




                                         -3-
                                BRADLEY V. BRADLEY

                                  Opinion of the Court



      In May 2014, the parties learned that Jessica was pregnant. During the

pregnancy, the parties had two baby showers in the United States — one in Bladen

County, North Carolina and one in Virginia. The parties’ child, Eden, was born on 1

February 2015 in London, England.

      In May 2015, the parties agreed that they would live apart for a period of time.

The family flew to Virginia where Jessica and Eden began living with Joshua’s

parents.

      In June 2015, Joshua and Jessica officially decided to separate. Jessica and

Eden moved from Joshua’s parents’ home in Virginia to live with her parents in

Bladen County. At the time this action commenced, Jessica was living in North

Carolina with Eden, and Joshua was still living in London.

      On 1 March 2016, Jessica filed a complaint in New Hanover County District

Court seeking child custody, child support, post-separation support, alimony,

equitable distribution, and attorneys’ fees. On 1 April 2016, Joshua filed a motion to

dismiss pursuant to Rule 12(b)(2) of the North Carolina Rules of Civil Procedure,

asserting that the trial court lacked personal jurisdiction over him. On 14 April 2016,

he filed an affidavit in support of his motion. Four days later, he filed an amended

motion to dismiss.

      A hearing was held on Joshua’s amended motion to dismiss on 15 June 2016

before the Honorable Jeffrey Evan Noecker. Prior to the hearing, Joshua filed a



                                         -4-
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



second affidavit. On 13 July 2016, the trial court entered an order denying Joshua’s

amended motion to dismiss and concluding that it possessed personal jurisdiction

over Joshua. Joshua filed a timely notice of appeal.

                                       Analysis

I. Appellate Jurisdiction

      As an initial matter, we must determine whether we have appellate

jurisdiction to hear Joshua’s appeal. See Duval v. OM Hospitality, LLC, 186 N.C.

App. 390, 392, 651 S.E.2d 261, 263 (2007) (“[W]hether an appeal is interlocutory

presents a jurisdictional issue, and this Court has an obligation to address the issue

sua sponte.” (citation, quotation marks, and brackets omitted)). “A final judgment is

one which disposes of the cause as to all the parties, leaving nothing to be judicially

determined between them in the trial court.” Id. (citation omitted). Conversely, an

order or judgment is interlocutory if it does not settle all of the issues in the case but

rather “directs some further proceeding preliminary to the final decree.” Heavner v.

Heavner, 73 N.C. App. 331, 332, 326 S.E.2d 78, 80, disc. review denied, 313 N.C. 601,

330 S.E.2d 610 (1985).

       “Generally, there is no right of immediate appeal from interlocutory orders

and judgments.” Paradigm Consultants, Ltd. v. Builders Mut. Ins. Co., 228 N.C. App.
314, 317, 745 S.E.2d 69, 72 (2013) (citation and quotation marks omitted). The

prohibition against interlocutory appeals “prevents fragmentary, premature and



                                          -5-
                                       BRADLEY V. BRADLEY

                                          Opinion of the Court



unnecessary appeals by permitting the trial court to bring the case to final judgment

before it is presented to the appellate courts.” Russell v. State Farm Ins. Co., 136
N.C. App. 798, 800, 526 S.E.2d 494, 496 (2000) (citation and brackets omitted).

        However, “[a]ny interested party shall have the right of immediate appeal from

an adverse ruling as to the jurisdiction of the court over the person or property of the

defendant . . . .” N.C. Gen. Stat. § 1-277(b) (2015). Thus, Joshua has a right of

immediate appeal. See Meherrin Indian Tribe v. Lewis, 197 N.C. App. 380, 384, 677
S.E.2d 203, 207 (2009) (holding that “N.C. Gen. Stat. § 1-277(b) allows . . . for an

immediate appeal of the denial of a motion to dismiss based on personal jurisdiction”),

disc. review denied, 363 N.C. 806, 690 S.E.2d 705 (2010).

II. Personal Jurisdiction

        Joshua contends that the trial court erred in denying his motion to dismiss

under Rule 12(b)(2) as to Jessica’s claims for child support, post-separation support,

alimony, and equitable distribution.1                 “The standard of review of an order

determining personal jurisdiction is whether the findings of fact by the trial court are

supported by competent evidence in the record.” Bell v. Mozley, 216 N.C. App. 540,

543, 716 S.E.2d 868, 871 (2011) (citation, quotation marks, and brackets omitted),



        1 Joshua does not contest the fact that the trial court possesses jurisdiction with respect to the
parties’ child custody dispute. “The jurisdiction of the courts of this State to make child custody
determinations is controlled by N.C. Gen. Stat. Sec. 50A-3 . . . .” Hart v. Hart, 74 N.C. App. 1, 5-6, 327
S.E.2d 631, 635 (1985). “Personal jurisdiction over the nonresident parent is not a requirement under
the [statute].” Id. at 7, 327 S.E.2d at 635.


                                                  -6-
                                    BRADLEY V. BRADLEY

                                      Opinion of the Court



disc. review denied, 365 N.C. 574, 724 S.E.2d 529 (2012). We have held that “[t]he

trial court’s determination regarding the existence of grounds for personal

jurisdiction is a question of fact.” Eluhu v. Rosenhaus, 159 N.C. App. 355, 357, 583
S.E.2d 707, 710 (2003), aff’d per curiam, 358 N.C. 372, 595 S.E.2d 146 (2004).

              The determination of whether the trial court can properly
              exercise personal jurisdiction over a non-resident
              defendant is a two-part inquiry. First, the North Carolina
              long-arm statute must permit the exercise of personal
              jurisdiction. Second, the exercise of personal jurisdiction
              must comport with the due process clause of the
              Fourteenth Amendment of the United States Constitution.

Filmar Racing, Inc. v. Stewart, 141 N.C. App. 668, 671, 541 S.E.2d 733, 736 (2001)

(internal citations and quotation marks omitted).2

       “In order to determine whether the exercise of personal jurisdiction comports

with due process, the trial court must evaluate whether the defendant has certain

minimum contacts with the forum state such that the maintenance of the suit does

not offend traditional notions of fair play and substantial justice.” Eluhu, 159 N.C.

App. at 358, 583 S.E.2d at 710 (2003) (citation, quotation marks, and brackets

omitted). “The relationship between the defendant and the forum state must be such

that the defendant should reasonably anticipate being haled into a North Carolina

court.” Bell, 216 N.C. App. at 544, 716 S.E.2d at 872 (citation and quotation marks

omitted).


       2   Joshua does not dispute that North Carolina’s long-arm statute permits the exercise of
jurisdiction over him by a North Carolina court. See N.C. Gen. Stat. § 1-75.4 (2015).

                                              -7-
                                  BRADLEY V. BRADLEY

                                    Opinion of the Court



              Factors for determining existence of minimum contacts
              include (1) quantity of the contacts, (2) nature and quality
              of the contacts, (3) the source and connection of the cause
              of action to the contacts, (4) the interest of the forum state,
              and (5) convenience to the parties.

Bruggeman v. Meditrust Acquisition Co., 138 N.C. App. 612, 617, 532 S.E.2d 215, 219

(citation and quotation marks omitted), appeal dismissed and disc. review denied, 353
N.C. 261, 546 S.E.2d 90 (2000).

      “The Court must also weigh and consider the interests of and fairness to the

parties involved in the litigation.” Sherlock v. Sherlock, 143 N.C. App. 300, 304, 545
S.E.2d 757, 761 (2001) (citation omitted). However, as the United States Supreme

Court has stated:

              [T]he Due Process Clause does not contemplate that a state
              may make binding a judgment in personam against an
              individual or corporate defendant with which the state has
              no contacts, ties, or relations. Even if the defendant would
              suffer minimal or no inconvenience from being forced to
              litigate before the tribunals of another State; even if the
              forum State has a strong interest in applying its law to the
              controversy; even if the forum State is the most convenient
              location for litigation, the Due Process Clause, acting as an
              instrument of interstate federalism, may sometimes act to
              divest the State of its power to render a valid judgment.

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 294, 62 L. Ed. 2d 490, 499-

500 (1980).

      As an initial matter, we note that the United States Supreme Court has held

the mere fact that a defendant’s wedding ceremony took place in a particular state



                                           -8-
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



does not — by itself — establish personal jurisdiction over him by the courts of that

state. See Kulko v. Superior Court of Cal., 436 U.S. 84, 93, 56 L. Ed. 2d 132, 142

(1978) (“[W]here two New York domiciliaries, for reasons of convenience, marry in

the State of California and thereafter spend their entire married life in New York,

the fact of their California marriage by itself cannot support a California court’s

exercise of jurisdiction over a spouse who remains a New York resident . . . .”); see

also Southern v. Southern, 43 N.C. App. 159, 163, 258 S.E.2d 422, 425 (1979) (citing

Kulko for proposition that England lacked personal jurisdiction over defendant

despite fact that parties were married in London because there was “no indication in

the record that England was the parties’ matrimonial domicile or that there were any

contacts other than the marriage itself sufficient to justify imposing upon defendant

the burden of defending suit in England”).

      Therefore, in order for North Carolina’s courts to exercise jurisdiction over

Joshua, he must have had sufficient contacts with North Carolina to satisfy due

process standards. Before analyzing the trial court’s findings in its 13 July 2016

order, we find it instructive to review prior case law from our appellate courts on this

subject.

      A. Cases Where No Personal Jurisdiction Existed

      In Miller v. Kite, 313 N.C. 474, 329 S.E.2d 663 (1985), the parties were married

in Illinois, but after four years of marriage they separated. The plaintiff took custody



                                          -9-
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



of their young daughter and moved to North Carolina. For ten years, the defendant

mailed child support payments to the plaintiff and visited the child in North Carolina.

Id. at 478, 329 S.E.2d at 665. When the defendant stopped payments after ten years,

the plaintiff sued him for child support in North Carolina while he was living in

Tokyo, Japan. The defendant moved to dismiss the complaint, arguing that the court

did not have personal jurisdiction over him. The trial court denied the motion. Id.

      On appeal, our Supreme Court held that the trial court had erred in denying

the defendant’s motion to dismiss. Id. at 478, 329 S.E.2d at 666. The Court ruled

that “the defendant ha[d] engaged in no acts with respect to North Carolina by which

he ha[d] purposefully availed himself of the benefits, protections and privileges of the

laws of this State.” Id. at 480-81, 329 S.E.2d at 667.

             In the instant case the child’s presence in North Carolina
             was not caused by the defendant’s acquiescence. Instead, it
             was solely the result of the plaintiff’s decision as the
             custodial parent to live here with the child. As previously
             noted, the Supreme Court has expressly stated that
             unilateral acts by the party claiming a relationship with a
             non-resident defendant may not, without more, satisfy due
             process requirements. Hanson v. Denckla, 357 U.S. 235,
             253 (1958). We conclude that Kulko compels a finding that
             this defendant did not purposefully avail himself of the
             benefits and protections of the laws of this State. A
             contrary conclusion would discourage voluntary child
             custody agreements and subject a non-custodial parent to
             suit in any jurisdiction where the custodial parent chose to
             reside. See Kulko v. Superior Court of California, 436 U.S.
84, 93 (1978).

Id. at 479, 329 S.E.2d at 666.


                                          - 10 -
                                    BRADLEY V. BRADLEY

                                      Opinion of the Court



         The Court also determined that the defendant’s six visits over ten years to

North Carolina to visit the child were insufficient to confer jurisdiction over him. Id.

In comparing the case to Kulko, the Court observed that

               [t]he father’s visits to California in Kulko were fewer and
               more distant in time from the litigation than were the
               visits in this case. The visits by this defendant to North
               Carolina, however, were no less temporary than those in
               Kulko and were so unrelated to this action that he could
               not have reasonably anticipated being subjected to suit
               here.

Id. at 480, 329 S.E.2d at 667.

         Finally, the Supreme Court acknowledged that “the presence of the child and

one parent in North Carolina might make this State the most convenient forum for

the action.” Id. However, the Court ruled that this fact alone “does not confer

personal jurisdiction over a non-resident defendant.” Id. (citation omitted). The

Court stated that it was “mindful that North Carolina has an important interest in

ensuring that non-resident parents fulfill their support obligations to their children

living    here[,]”   but   that   “[a]bsent    the     constitutionally   required   minimum

contacts . . . this interest will not suffice to make North Carolina a proper forum in

which to require the defendant to defend the action . . . .” Id. (citation omitted).

         In Carroll v. Carroll, 88 N.C. App. 453, 363 S.E.2d 872 (1988), the plaintiff and

defendant were married in Washington and owned real and personal property in that

state. After the parties separated, the plaintiff moved to North Carolina. Id. at 455,



                                              - 11 -
                                    BRADLEY V. BRADLEY

                                     Opinion of the Court
363 S.E.2d at 874. The plaintiff subsequently filed a complaint in North Carolina for

divorce, child custody, child support, and equitable distribution. Id. at 453, 363

S.E.2d at 872-73. In determining that it possessed personal jurisdiction over the

defendant, the trial court took into consideration the fact that “certain property of the

parties was located in North Carolina.” Id. at 455, 363 S.E.2d at 874.

      On appeal, we held that the trial court lacked personal jurisdiction over the

defendant because he had never lived in North Carolina and the record did not specify

whether he had consented to his personal property being brought into North

Carolina. Id. at 456, 363 S.E.2d at 874. In so holding, we stated that

             [t]he fact that there exists some personal property in North
             Carolina in which the defendant may have an interest
             because of the equitable distribution statutes is not alone
             sufficient to establish jurisdiction over the defendant or his
             property. If there was evidence the defendant brought the
             property into North Carolina or consented to the placement
             of property in North Carolina, this would be some evidence
             of contacts with the forum State, the defendant and the
             litigation. This however, would not itself necessarily be
             decisive concerning the issue of jurisdiction.

Id. (internal citations omitted).

      Tompkins v. Tompkins, 98 N.C. App. 299, 390 S.E.2d 766 (1990), involved a

suit by the plaintiff against the defendant in North Carolina seeking alimony and

equitable distribution, alleging that the defendant had committed adultery during

the marriage.     The defendant filed a motion to dismiss for lack of personal

jurisdiction, asserting that the complaint contained no evidence that the parties were


                                            - 12 -
                                BRADLEY V. BRADLEY

                                  Opinion of the Court



married in North Carolina, that he was living in the state, or that the misconduct

had occurred in the state. Id. at 302, 390 S.E.2d at 768. Moreover, the defendant

argued that he had

             left the State of North Carolina more than three and one-
             half years prior to the commencement of this action, had
             resided in South Carolina since that time, owned no
             property in North Carolina, conducted no business in this
             State, and had not invoked the protection of North
             Carolina law for any purpose or reason since leaving this
             State.

Id. at 300, 390 S.E.2d at 767. The plaintiff, in turn, contended that because the

defendant had “abandoned” her in North Carolina while they were legally married,

he had sufficient contacts with the state. Id. at 304, 390 S.E.2d at 769.

       The trial court dismissed the plaintiff’s complaint, and we affirmed, stating

that

             plaintiff’s allegations of defendant’s marital misconduct,
             absent any allegations going to a nexus between such
             misconduct and this State, are simply insufficient to
             permit the reasonable inference that personal jurisdiction
             over defendant could properly be acquired in this case. . . .
             [T]he mere fact that the marriage is still in existence at the
             time an action for alimony is initiated cannot of itself
             constitute sufficient contacts to establish personal
             jurisdiction over a foreign defendant. Were it otherwise,
             this State could exercise personal jurisdiction over a
             foreign defendant solely by virtue of a plaintiff’s unilateral
             act of moving to North Carolina prior to the termination of
             the marriage. This is plainly impermissible.

Id. at 304, 390 S.E.2d at 769-70 (citations omitted).



                                         - 13 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



       In Shamley v. Shamley, 117 N.C. App. 175, 455 S.E.2d 435 (1994), the plaintiff

and defendant were married in New York. After twenty years of living in New Jersey,

the plaintiff began looking to buy houses, and eventually he bought a home in North

Carolina. Id. at 176-77, 455 S.E.2d at 436. The defendant accompanied him to North

Carolina, but she did not take part in purchasing the house. Id. at 181, 455 S.E.2d

at 438.   While she was in North Carolina during another visit, the defendant

purchased an automobile, which she later had titled in New Jersey. Id. Upon the

parties’ separation, the plaintiff sued for absolute divorce and equitable distribution

in North Carolina, and the defendant brought a similar suit in New Jersey. Id. at

177, 455 S.E.2d at 436. The trial court determined that it did not have personal

jurisdiction over the defendant and dismissed the case. Id. at 177-78, 455 S.E.2d at

436.

       On appeal, we affirmed, holding that the defendant’s “only voluntary contacts

with North Carolina were during a brief visit in which she looked at houses with

[plaintiff] and another visit in which she purchased an automobile . . . .” Id. at 182,

455 S.E.2d at 439. We concluded that she “could not, on the basis of these contacts,

reasonably anticipate being haled into court here.” Id.

       Finally, Shaner v. Shaner, 216 N.C. App. 409, 717 S.E.2d 66 (2011), involved

parties who were married in New York and lived together as husband and wife for 41

years. Id. at 409, 717 S.E.2d at 67. Five years prior to their divorce, the couple moved



                                          - 14 -
                                   BRADLEY V. BRADLEY

                                     Opinion of the Court



to Mooresville, North Carolina to live near their adult children. Id. However, after

four months, the defendant returned to live in the couple’s New York home. Id. at

409, 717 S.E.2d at 67-68. The plaintiff subsequently purchased a home in Statesville,

North Carolina. Id. at 409, 717 S.E.2d at 68. She spent the final three years of the

marriage living at times in New York with the defendant and at other times in North

Carolina near her children, whom the defendant also briefly visited. Id. Upon the

parties’ separation, the plaintiff filed a complaint for post-separation support,

alimony, absolute divorce, and equitable distribution in North Carolina. Id. The

defendant moved to dismiss the action, and the trial court denied his motion,

concluding that it possessed personal jurisdiction over him. Id. at 409-10, 717 S.E.2d

at 68.

         On appeal, we determined that the defendant’s “limited contacts with North

Carolina” — including the four months that he lived in North Carolina with the

plaintiff — were “analogous to those in Shamley . . . .” Id. at 412, 717 S.E.2d at 69.

We concluded that “[b]ecause Defendant could not reasonably anticipate being haled

into court on the basis of these contacts, the trial court’s exercise of personal

jurisdiction over Defendant would violate his due process rights.” Id.

         B. Cases Where Personal Jurisdiction Was Found to Exist

         In Holt v. Holt, 41 N.C. App. 344, 255 S.E.2d 407 (1979), the plaintiff was living

in Missouri and the defendant in Alabama when the plaintiff filed suit in North



                                            - 15 -
                                 BRADLEY V. BRADLEY

                                  Opinion of the Court



Carolina for alimony and child support. She argued that jurisdiction existed over the

defendant because he “own[ed] real property in North Carolina which could be used

to satisfy the divorce judgment.” Id. at 345, 255 S.E.2d at 412. The trial court found

that personal jurisdiction existed because the parties had jointly purchased a house

in Montreat, North Carolina. Id. at 353, 255 S.E.2d at 413.

      On appeal, we affirmed, holding that because the defendant was making

payments on the house but not paying the plaintiff spousal and child support “the

North Carolina property [wa]s certainly a part of the source of the underlying

controversy between the plaintiff and the defendant.” Id. (quotation marks omitted).

Thus, we reasoned that

             not allowing plaintiff to obtain jurisdiction over defendant
             (who left the state of his domicil[e] less than one month
             after being ordered to make such payments to his wife and
             children, purchased real estate in North Carolina and
             incurred financial obligations as a result thereof) could
             clearly result in defendant being allowed to avoid the court
             ordered payments by purchasing North Carolina real
             estate. . . . Clearly, the cause of action here was a direct
             and foreseeable outgrowth of defendant’s contacts with this
             state.

Id. at 354, 255 S.E.2d at 413.

      In Harris v. Harris, 104 N.C. App. 574, 581, 410 S.E.2d 527, 532 (1991), the

defendant was born in Virginia but attended public schools and universities in North

Carolina. Id. at 575, 410 S.E.2d at 528. He and the plaintiff were married in North

Carolina and established a marital residence in this State for three years during


                                         - 16 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



which time their first child was born. Id. For the remainder of their eighteen-year

marriage, the parties lived in Virginia, although they returned to visit family

members in North Carolina during that time. Even after moving to Virginia, the

defendant — who owned a dog training business — maintained business contacts

with dog trainers, sellers, and purchasers in North Carolina, traveling to the state

“at least once a year to participate in dog training exercises or dog shows and

competitions.” Id. at 576, 410 S.E.2d at 529. Upon the parties’ divorce, the plaintiff

and one of the parties’ children returned to live in North Carolina. Id.

      The plaintiff filed an action for child support, and the defendant moved to

dismiss the complaint for lack of personal jurisdiction. Id. at 576. The trial court

concluded that personal jurisdiction existed over the defendant. Id.

      Observing that “the defendant has substantial past and present contacts with

North Carolina[,]” this Court affirmed the trial court’s order, stating as follows:

             The defendant moved to North Carolina at an early age and
             lived here until 1974. He and the plaintiff were married
             here in 1971, had a child here in 1973, and resided in North
             Carolina as husband and wife for nearly three years before
             moving to Virginia. While in Virginia, they maintained
             contacts with family members in North Carolina, visiting
             them during the various holidays. In 1989, the parties
             separated and the plaintiff returned to North Carolina
             with their third child and was joined later by their second
             child. Since the parties’ separation, the defendant has
             maintained his contacts with family members in this State,
             visiting them on at least two occasions. Furthermore, the
             defendant has established and maintained business
             contacts in North Carolina and has travelled routinely to


                                          - 17 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



             this State to participate in business-related activities.
             Viewed in light of North Carolina’s important interest in
             ensuring that non-resident parents fulfill their support
             obligations to their children living here, the quantity,
             nature, and quality of the defendant’s past and present
             contacts with North Carolina support a finding of
             “minimum contacts” and therefore support the exercise of
             personal jurisdiction over him in our courts, probably the
             most convenient forum for this action.

Id. at 581-82, 410 S.E.2d at 532 (internal citations and quotation marks omitted).

      Bates v. Jarrett, 135 N.C. App. 594, 521 S.E.2d 735 (1999), involved a wife and

husband who were married and lived in North Carolina for nearly eight years. Id. at

600, 521 S.E.2d at 739. Upon their divorce, the husband moved out of the state. The

wife sought a domestic violence protective order in Cumberland County, North

Carolina but failed to serve the husband.          Nevertheless, the husband made an

appearance at a domestic violence hearing. Id. at 600-01, 521 S.E.2d at 739.

      Upon the couple’s separation, the husband allowed the wife to bring the

couple’s Subaru into North Carolina, but then — without the wife’s consent — he sold

the car and conveyed the title to another couple who was living in North Carolina.

Id. The couple who bought the Subaru were involved in a motor vehicle accident

while driving the vehicle, and the insurance proceeds were paid to them. Id.

      The wife filed suit against both the Subaru’s purchasers and her husband,

contending that she had not consented to the sale of the vehicle. Id. at 601, 521 S.E.2d

at 739. In the same lawsuit, she also filed an equitable distribution claim against her



                                          - 18 -
                                 BRADLEY V. BRADLEY

                                  Opinion of the Court



husband. Id. at 595, 521 S.E.2d at 736. The husband moved to dismiss the claim

against him, arguing that the trial court did not possess personal jurisdiction over

him. The trial court concluded that it lacked personal jurisdiction over the husband.

Id. at 596, 521 S.E.2d at 736.

      On appeal, we held that personal jurisdiction existed over the husband. In so

holding, we observed that the marital couple had “resided in this State from 1985

until 1992 or 1993” and that the husband had “consented to [the wife] bringing the

Subaru to this State.” Id. at 600, 521 S.E.2d at 739. Moreover, we noted that the

husband “had additional contact with the State.          He appeared at the domestic

violence hearing without being served with process.” Id. at 600, 521 S.E.2d at 739.

Finally, we reasoned that “the actions of [the husband] . . . involving the Subaru

constitute sufficient minimum contacts with the State such that he should have

reasonably anticipated being haled into Court here over the issues of possession and

ownership of this vehicle.” Id. at 601, 521 S.E.2d at 739.

      In Lang v. Lang, 157 N.C. App. 703, 579 S.E.2d 919 (2003), the defendant and

his wife were married in Germany and remained married for twelve years. One

daughter — the plaintiff — was born of the marriage. After the marriage ended, the

couple agreed to a separation agreement whereby the defendant would pay spousal

and child support. “Sometime thereafter, defendant moved to Henderson County,

North Carolina.” Id. at 704, 579 S.E.2d at 921. There he became involved in the



                                         - 19 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



“business of selling real estate in Henderson County, North Carolina” and “signed, as

a seller, offers to purchase and contract for real property located in North

Carolina . . . .” Id. at 709, 579 S.E.2d at 923 (quotation marks omitted). At that time,

the plaintiff and her mother both sought support orders in North Carolina based upon

the defendant’s actions in choosing to live and conduct business activities within the

state. Id.

      Thirty years after the separation agreement was executed, the plaintiff filed

another suit against the defendant in North Carolina to enforce the support judgment

she had previously secured against him. Id. at 704, 579 S.E.2d at 920-21. The

defendant argued that the trial court did not have jurisdiction over him because he

“was never a resident or citizen of the State[,]” but the court denied his motion. Id.

at 704-05, 579 S.E.2d at 921. The trial court found, in pertinent part, that the

defendant had been “issued a North Carolina operator’s license[,]” had owned a

subdivision in Henderson County, North Carolina for ten years and was present in

the subdivision “hundreds of times[;]” had been showing homes in the subdivision and

“taking back mortgages to assist with the financing[;]” and had purchased and

registered a new automobile in North Carolina. Id. at 705-06, 579 S.E.2d at 921

(quotation marks omitted).

      This Court held that the evidence of the defendant’s business activities

supported the trial court’s finding that his contacts in North Carolina were



                                          - 20 -
                                BRADLEY V. BRADLEY

                                     Opinion of the Court



“continuous and systematic[.]” Id. at 709, 579 S.E.2d at 923. We concluded that these

contacts were “sufficient to support the conclusion that defendant purposefully

availed himself of the privilege of conducting activities within the forum state, thus

invoking the benefits and protections of its laws and could therefore reasonably

anticipate being haled into court in North Carolina.” Id. (citation, quotation marks,

and brackets omitted).

      In Butler v. Butler, 152 N.C. App. 74, 566 S.E.2d 707 (2002), the parties were

married in Florida and lived in the Bahamas during the first four years of their

marriage. After five years of marriage, the couple purchased a house together in

Moore County, North Carolina where the plaintiff and the couple’s daughters lived

for the remaining four years of the marriage. Id. at 75, 566 S.E.2d at 708. The

defendant continued living in the Bahamas but visited his family in North Carolina.

In addition, he maintained a membership with the “Moore County Hounds, a social

and sporting association and ha[d] participated in its activities in Moore County.” Id.

at 77, 566 S.E.2d at 709 (brackets omitted). When the parties separated, the plaintiff

sued in North Carolina for child support, alimony, post-separation support, and

equitable distribution. Id. at 75-76, 566 S.E.2d at 708. The defendant moved to

dismiss under Rule 12(b)(2), but the trial court found that he had sufficient minimum

contacts with North Carolina to permit the court to exercise personal jurisdiction over

him. Id. at 76, 566 S.E.2d at 708.



                                            - 21 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



      We affirmed, holding as follows:

             Defendant’s name appears on both the deed and the [Moore
             County] home mortgage. Defendant testified that he was
             convinced that North Carolina was the best place for his
             daughter and stepdaughter to receive an education. Based
             on this competent evidence, the trial court found as fact
             that one reason defendant purchased the house in North
             Carolina was to allow his daughter to be schooled here.
             Following their move to North Carolina, defendant visited
             plaintiff and the girls at least once a month for two years,
             staying in the house for three or more days at a time.
             During this period, plaintiff and defendant were still
             married. Thus, we agree with the trial court’s
             characterization of the house in Moore County as a
             “marital residence.” In addition to visiting his family in
             this State, defendant maintained a membership in Moore
             County Hounds, a social and sporting association, and
             participated in the association’s activities in Moore County.
             Finally, the evidence shows that defendant further
             benefitted from his connections with this State by using the
             equity line of credit on the Moore County house for
             business purposes.

Id. at 82, 566 S.E.2d at 712. For these reasons, we determined that “the record

supports the conclusion that defendant purposefully availed himself of the benefits

and protections of this State’s laws.” Id. at 83, 566 S.E.2d at 713.

      In the present case, Jessica relies most heavily on our decision in Sherlock. In

that case, the parties were married in Durham, North Carolina but never actually

lived in the state, instead living abroad for the majority of their nearly sixteen-year

marriage.    They “resided in Egypt, Korea, the Philippines, India, Indonesia,

Australia, and Thailand[,]” and “a six month stay in Georgia was the only time during



                                          - 22 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



their marriage that they lived in the United States.” Sherlock, 143 N.C. App. at 304,

545 S.E.2d at 761. Upon their separation, the plaintiff sued the defendant in North

Carolina seeking post-separation support. Id. at 301, 545 S.E.2d at 759. The trial

court denied the defendant’s motion to dismiss for lack of personal jurisdiction. Id.

      On appeal, we determined that although the defendant was “seldom physically

present within the state,” he had sufficient minimum contacts with North Carolina

for the trial court to exercise personal jurisdiction over him. Id. at 306, 545 S.E.2d at

762. In so holding, we summarized the defendant’s contacts with North Carolina as

follows:

             (1) their marriage ceremony was performed in Durham,
             North Carolina. Consequently, [the parties’] marriage
             license was filed there, and the provisions of Chapter 52,
             “Powers and Liabilities of Married Persons,” governed
             various legal aspects of their relationship during the
             marriage; (2) while he was overseas, the defendant used his
             father-in-law’s Durham address to receive important mail,
             including federal income tax documents; (3) between 1983
             and 1989 the defendant’s salary was directly deposited into
             a Wachovia bank account in Durham, North Carolina; (4)
             between 1984 and 1995 the defendant had a North
             Carolina drivers’ license. To obtain a license, the defendant
             must have had at least a nominal “residence” in North
             Carolina; (5) in 1984, the defendant executed a Power of
             Attorney in Durham, and made Albert Sheehy, his father-
             in-law, his Attorney in Fact. This document was filed in the
             Durham County Registry; (6) in his capacity as Attorney in
             Fact, Mr. Sheehy conducted business on behalf of plaintiff
             and defendant while they were overseas; (7) in 1984, the
             defendant made a Last Will and Testament, naming Mr.
             Sheehy, of Durham, the executor of his will, and Mary
             Meschter, also of Durham, as alternate executor; (8) from


                                          - 23 -
                                 BRADLEY V. BRADLEY

                                    Opinion of the Court



              1992 to 1995 the defendant retained Frank Brown, a
              Durham accountant, to receive and pay bills on his behalf;
              and (9) in 1992, plaintiff and defendant opened an
              investment account with Edward D. Jones, Oxford, North
              Carolina, consisting of IRA accounts, money market funds,
              and mutual funds.

Id. at 304-05, 545 S.E.2d at 761.

        Based on these contacts, we ruled that the defendant had “availed himself to

the privilege of conducting activities within North Carolina, thus invoking the

benefits and protections of its laws.” Id. at 305, 545 S.E.2d at 762 (citation, quotation

marks, and brackets omitted). In so holding, we emphasized the uniqueness of the

factual scenario in Sherlock:

              This Court recognizes that a state does not attain personal
              jurisdiction over a defendant simply by being the center of
              gravity of the controversy or the most convenient location
              for the trial of the action. In the ordinary divorce case, it
              might be improper to assert jurisdiction over a defendant
              who has spent so little time in the forum state. However,
              the [parties’] history is unusual; their frequent moves from
              one foreign country to another, and their failure to
              establish a permanent home anywhere in the United
              States or abroad, require this Court to evaluate their
              situation on its own merits.

Id. at 306, 545 S.E.2d at 762 (internal citation and quotation marks omitted).

        C. Application of Case Law to Present Action

        In the present case, the trial court made the following pertinent findings of

fact:

              14. Joshua took a position as an attorney with Sullivan &


                                           - 24 -
                   BRADLEY V. BRADLEY

                     Opinion of the Court



    Cromwell, LLP, a law firm with its headquarters in
    New York, New York. At all times since accepting this
    employment in October 2010, he has continued to be
    employed with Sullivan & Cromwell and is presently
    employed with this firm. Joshua’s employment
    dictated the location the parties resided throughout
    their marriage.

    ....

16. Joshua and Jessica are Husband and Wife, having
    lawfully intermarried on or about 28 March 2011 in
    Bladen County, North Carolina. This was a legal
    marriage ceremony so that the parties could share one
    visa application as a married couple to apply for a visa
    to live in Australia while on temporary assignment
    with Sullivan & Cromwell.

17. The parties’ marriage application, license and
    certificate of marriage was [sic] filed in the Bladen
    County Register of Deeds.

18. After the parties were legally married, Joshua flew to
    Sydney[,] Australia in connection with his temporary
    work assignment there for his employer on or about 5
    May 2011. He returned to North Carolina on or about
    11 August 2011 for the parties’ second wedding
    ceremony.

19. The parties had a second “formal” marriage ceremony
    to which friends and family were invited in Dublin,
    North Carolina on 14 August 2011. Both parties
    attended and participated in the event after which they
    honeymooned in Europe.

20. With the approval of Jessica’s father, Jess[e] Van[n],
    Joshua and Jessica used Mr. Vann’s mailing address
    in Bladenboro, North Carolina as a home base for the
    receipt of mail and boxed shipments while the parties
    lived in Australia and then later London.


                            - 25 -
                  BRADLEY V. BRADLEY

                    Opinion of the Court




21. Joshua and Jessica used Jesse Vann’s mailing address
    with his permission in Bladenboro, North Carolina as
    their home base to receive mail while they lived in
    Australia and London for such mail as:

      a. One Child Matters, a sponsorship of a child (in
         both names);

      b. Citibank (joint account);

      c. Capital One investing (which is an investment
         account in Joshua’s sole name);

      d. Citigroup (an account in Joshua’s sole name);

      e. TD Ameritrade (an account in Joshua’s sole
         name).

22. The North Carolina address served as their
    headquarters for mail in the United States (although
    Joshua also received some mail at his parents’ address
    in Virginia and his employer’s address in New York.)
    All of the mail was statements for credit cards and
    investment     accounts,   which     the    Defendant
    administered online. On one occasion, Mr. Vann did
    overnight mail that perceived [sic] to be important to
    the parties in London.

23. The parties lived together in Australia as a married
    couple from on or about 3 September 2011 until July
    2013.

24. In July 2013, the parties relocated to New York as
    Joshua was recalled by his employer to the New York
    Office. They lived in New York for approximately two
    months after which they established a residence in
    New Jersey.

25. The parties lived in New Jersey from October 2013


                           - 26 -
                   BRADLEY V. BRADLEY

                    Opinion of the Court



    until May or June 2014 when Joshua undertook a
    temporary work assignment at the law firm’s London
    Office.

26. The parties lived together in London from July 2014
    until June 2015.

27. Prior to moving to London, the parties discussed
    storing items of personal property — much of it marital
    property but some of it the separate property of Joshua
    and some of it the separate property of Jessica — in
    North Carolina while they were to be living in London
    and they agreed to store the marital and separate
    property in Fayetteville, North Carolina.

28. Joshua contacted Jesse Vann, Jessica’s father to see if
    he would facilitate the rental of a storage unit in
    Fayetteville and the receipt of the personal items.

29. On 27 June 2014, Joshua directed a moving company
    engaged by his employer to wit: Sullivan and
    Cromwell, to have marital property along with some of
    his and Jessica’s separate property moved from New
    Jersey to a storage unit in Fayetteville, North
    Carolina. Joshua intentionally directed marital
    property to the State of North Carolina.

30. On or about 16 July 2014, Jessica’s father, Jesse Vann,
    rented a storage unit acting under instructions from
    Joshua Bradley at ExtraSpaceStorage in Fayetteville,
    North Carolina. Mr. Vann took off a day of work, drove
    42 miles to rent the storage unit and signed to receive
    the property that Joshua had sent to the unit from New
    Jersey.

31. The unit was rented by Mr. Vann in his own name. By
    agreement between Joshua and Mr. Vann, Joshua paid
    the storage unit rental fees and has continued to do so
    for twenty-three (23) months.



                           - 27 -
                   BRADLEY V. BRADLEY

                    Opinion of the Court



32. Mr. Vann acted as the agent of Joshua in renting the
    storage unit in North Carolina and receiving the goods
    on behalf of Joshua. Joshua arranged for Jesse Vann
    to act in this capacity.

33. The parties learned they were expecting a child in May
    2014.

34. A baby shower was held 26 October 2014 in Dublin,
    North Carolina which Jessica and Joshua both
    attended. Both parties also attended a baby shower
    in . . . Virginia.

35. There was one child born of the parties’ marriage to
    wit: EDEN JOEL VANN BRADLEY born 1 February
    2015 in London, England.

36. In late May 2015, Joshua suggested, and the parties
    agreed, that Jessica return to the United States with
    the baby. The parties flew back to the United States in
    June with EDEN after which Joshua returned to work
    in London while Jessica and Eden lived with Joshua’s
    parents in Virginia for approximately one month until
    relocating to North Carolina.

37. Joshua has been and admits to being in the State of
    North Carolina on at least the following dates:

      a. 25 March 2011 through 29 March 2011

      b. 4 May 2011 through 5 May 2011

      c. 11 August 2011 through 15 August 2011

      d. 3 June 2012 through 15 June 2012

      e. 27 November 2013 through 30 November 2013

      f. 20 December 2013 through 26 December 2013



                           - 28 -
                   BRADLEY V. BRADLEY

                     Opinion of the Court



      g. 17 April 2014 through 21 April 2014

      h. 20 June 2014 through 29 June 2014

      i. 25 October 2014 through 1 November 2014

38. At no time after the parties were married did the
    parties live together as husband and wife within the
    State of North Carolina. The parties never purchased
    real property within the State of North Carolina. There
    is no evidence that Joshua ever had a NC [d]river’s
    license or filed taxes in the State.

    ....

40. Joshua admits that he “acquiesced to Plaintiff living in
    North Carolina with the minor child following our
    separation.” However, the Court finds that Joshua did
    more than acquiesce and actually orchestrated events
    which led to Jessica and Eden living in North Carolina
    in that:

      a. He flew back to the United States with Jessica
         and Eden after discussing living apart for a while
         and left them at his parents’ home in Virginia
         and returned to London.

      b. Jessica began living at his parents’ residence in
         Virginia with EDEN and at her parent’s [sic]
         home in North Carolina with EDEN.

      c. At some point, Joshua communicated to Jessica
         while she was residing with his parents in
         Virginia and after he had returned to London
         that their marriage was over.

      d. Based on Joshua’s actions, it was foreseeable or
         should have been foreseeable to Joshua that
         Jessica would return to North Carolina with
         Eden given his statements to her while she and


                            - 29 -
                    BRADLEY V. BRADLEY

                      Opinion of the Court



           the minor child were residing with his parents in
           Virginia.

      e. Jessica had no other place to go and Joshua was
         in London when he broke the news of their
         separation.

      f. It was foreseeable Jessica would return to the
         State where her parents lived, where she grew
         up, graduated high school and went to
         undergraduate college.

      g. Jessica went to North Carolina with Joshua’s
         knowledge and with no objection from him.

      h. Therefore, Jessica and the minor child, EDEN,
         resides [sic] in this State as a result of the acts or
         directives of Joshua.

    ....

43. Joshua engaged in purposeful conduct which directed
    his activities through the State of North Carolina.

44. [Joshua] has filed an Affidavit wherein he admits that
    North Carolina is the “home state” of the minor child,
    EDEN, and that North Carolina has jurisdiction over
    the claim of custody of the minor child under the
    Uniform Child Custody Jurisdiction Enforcement Act
    (UCCJEA).

45. It would be inconvenient for the parties to litigate this
    matter elsewhere in that:

      a. Child Custody must be litigated in North
         Carolina as North Carolina is the “home state”
         under the UCCJEA, and the only state with
         jurisdiction over Eden’s Custody.

      b. Joshua must appear and defend the child


                             - 30 -
                   BRADLEY V. BRADLEY

                     Opinion of the Court



           custody action in North Carolina if he wishes to
           present evidence on the child custody issue.

      c. It is therefore reasonable to expect him to travel
         here and to litigate custody here.

      d. It is illogical and inconvenient for the parties to
         litigate child custody here and the remaining
         claims in New Jersey even if New Jersey
         determines it has personal jurisdiction over
         Jessica.

      e. It is convenient for the parties to litigate the
         matter in North Carolina.

      f.   Joshua resides in London and must engage in
           International travel to litigate this matter in
           New Jersey or North Carolina. There is little
           difference in the travel options and cost for him
           in this regard.

      g. Jessica resides in North Carolina.

      h. If this Court granted Defendant’s motion, it
         would require litigation in two states and the
         parties to have two lawyers in two states. That
         is inconvenient and is one factor that must be
         considered.

46. All of Joshua’s actions taken together which have been
    directed toward North Carolina along with his time in
    the State, his marriage twice in the State, the use of
    North Carolina as a “home base,” sending marital
    property to be stored, maintained and kept even to this
    day in North Carolina and his orchestration of events
    which led to Jessica and Eden being in the State of
    North Carolina are facts upon which this Court
    considers highly relevant.

47. [Joshua] does not contest that North Carolina is the


                            - 31 -
                                BRADLEY V. BRADLEY

                                  Opinion of the Court



                 “home state” under the UCCJEA for the minor child,
                 EDEN, nor does he contest that North Carolina has
                 authority to determine the issue of child custody
                 regardless of whether it has in personam jurisdiction
                 over him.

      Based on these findings of fact, the trial court made the following conclusions

of law:

            1.   The Court has jurisdiction over the parties to this
                 action, the minor child whose custody is involved in
                 this action, and over the subject matter of this action.

            2.   North Carolina is the “home state” of the minor child,
                 EDEN, as that term is defined by N.C.G.S. 50A-201
                 (a)(l) and [it] is appropriate for this Court to assume
                 jurisdiction over this matter for the purposes of making
                 an initial child custody determination.

            3.   The Court should assume, and does assume continuing
                 jurisdiction over the child support matters raised in
                 this proceeding in conformity with the Uniform
                 Interstate Family Support Act (UIFSA) codified at
                 N.C. Gen. Stat. § 52C et. seq.

            4.   Personal jurisdiction over the Defendant is not
                 required to address child custody.

            5.   Statutory authority for the exercise of personal
                 jurisdiction over the non-resident Defendant exists
                 under North Carolina’s “long arm statute” as codified
                 under N.C. Gen. Stat. § 1-75.4(12).

            6.   The Defendant has had reasonable notice of the claims
                 filed in North Carolina as he was properly served with
                 same.

            7.   The Defendant has purposefully availed himself of
                 conducting activities within the State of North


                                         - 32 -
                               BRADLEY V. BRADLEY

                                 Opinion of the Court



                Carolina thus invoking the benefits and protections of
                its laws.

           8.   The Defendant “should reasonably” anticipate being
                haled into court[ ] in North Carolina as a result of his
                relationship with the State of North Carolina.

           9.   It is highly relevant that the Defendant directed
                marital property to be sent to the State of North
                Carolina and stored here. If Joshua’s items and marital
                property had been damaged or destroyed in the storage
                unit in Fayetteville, North Carolina, he would have a
                cause of action in the State of North Carolina.
                Likewise, if he neglected to pay the rental fee he could
                reasonably be expected to be haled into Court in North
                Carolina (at least through an interpleader action).

           10. The Defendant has sufficient contacts with the State of
               North Carolina to warrant assertion of personal
               jurisdiction over him such that the exercise of
               jurisdiction does not offend traditional notions of fair
               play and substantial justice.

           11. The quality and the nature of Defendant’s contacts
               with the forum state make it such that it is reasonable
               and fair to require him to conduct his defense in the
               State of North Carolina.

           12. Exercise of personal jurisdiction over the non-resident
               Defendant complies with the due process requirements
               of the Fourteenth Amendment of the U.S.
               Constitution.

     The overwhelming majority of the above-quoted findings of fact are not

challenged by Joshua, and those unchallenged findings are therefore binding on

appeal. See Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)




                                        - 33 -
                                      BRADLEY V. BRADLEY

                                        Opinion of the Court



(“Where no exception is taken to a finding of fact by the trial court, the finding is

presumed to be supported by competent evidence and is binding on appeal.”).3

       Having thoroughly reviewed the trial court’s findings of fact, the record, and

the relevant case law, we agree with Jessica that Sherlock is the most analogous case

to the present action. Here, as in Sherlock, the couple lacked a permanent residence

during their marriage. Instead, Joshua and Jessica lived in various locations (both

within and outside the United States) as dictated by Joshua’s employer. Specifically,

during the four years of their marriage, the parties spent the majority of the time

living abroad in London and Australia but also lived in New Jersey for nine months

and in New York for two months.

       Thus, the facts of the present case clearly demonstrate that this is not the

“ordinary divorce case[.]” Sherlock, 143 N.C. App. at 306, 545 S.E.2d at 762. As in

Sherlock, the parties’ “history is unusual; their frequent moves from one foreign

country to another, and their failure to establish a permanent home anywhere in the

United States or abroad, require this Court to evaluate their situation on its own

merits.” Id.

       In considering the factors relevant to the personal jurisdiction analysis, we

first take note of the fact that Joshua and Jessica were married in North Carolina,



       3  While Joshua challenges portions of Finding Nos. 32 and 40, he is only challenging them to
the extent that they contain the trial court’s determination that (1) Mr. Vann acted as Joshua’s
“agent[;]” and (2) Joshua “orchestrated” Jessica’s move to North Carolina following their separation.

                                               - 34 -
                                      BRADLEY V. BRADLEY

                                         Opinion of the Court



participating in two separate wedding ceremonies. While Joshua is correct that

“marriage by itself cannot support a . . . court’s exercise of [personal] jurisdiction over

a spouse[,]” Kulko, 436 U.S. at 93, 56 L. Ed. 2d at 142, the wedding ceremonies may

properly be considered in conjunction with Joshua’s other contacts with North

Carolina. We also note that a baby shower for the parties was held in North Carolina

to celebrate Jessica’s pregnancy.

       Second, the trial court found as fact that the parties stored various items of

property — including marital property — in North Carolina. We deem significant

the fact that not only did Joshua consent to storing the property in this state but, in

addition, he (1) personally made several of the necessary arrangements for the

storage; and (2) continued to pay rental fees for the storage of the property for the 23-

month period preceding the hearing in the trial court. Although he could have instead

elected to store the property in New Jersey (where he and Jessica had lived for nine

months), in Virginia (where his parents resided), or in some other location, Joshua

affirmatively chose to do so in North Carolina.4

       Joshua argues that the rental contract for the storage unit was in Mr. Vann’s

name rather than in Joshua’s own name. However, this distinction does not change

the fact that it was Joshua who affirmatively chose to store his and Jessica’s property



       4  While the trial court did not make a finding as to the specific amount of property the couple
stored in North Carolina, evidence was presented at the hearing that the storage rental unit contains
a net weight of 2,552 pounds of personal property.

                                                - 35 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



in North Carolina and continued to do so for almost two full years. In so doing, he

has sought to avail himself of “the benefits, protections and privileges of the laws of

this State.” See Miller, 313 N.C. at 480-81, 329 S.E.2d at 667.

      Third, Joshua chose to have at least some portion of his mail directed to the

Vanns’ Bladen County mailing address.              While he attempts to downplay the

significance of this factor by arguing that the mail was “unimportant,” the point

remains that — once again — he voluntarily chose North Carolina for this purpose.

      Finally, while we recognize that the purpose of the due process analysis is to

protect the defendant’s due process rights, our case law nevertheless requires that we

also take into account as secondary factors the interest of the forum state and the

convenience of the parties. See B.F. Goodrich Co. v. Tire King of Greensboro, Inc., 80
N.C. App. 129, 132, 341 S.E.2d 65, 67 (1986) (citation omitted) (considering “[t]wo

secondary factors, interest of the forum state and convenience to the parties” in

applying minimum contacts analysis).

      North Carolina has a recognized interest in this action in that the parties were

married in this state and Jessica and Eden are both residents of North Carolina. See

Miller, 313 N.C. at 480, 329 S.E.2d at 667 (“We are . . . mindful that North Carolina

has an important interest in ensuring that non-resident parents fulfill their support

obligations to their children living here.”); Butler, 152 N.C. App. at 82, 566 S.E.2d at

712 (“ . . . North Carolina has an important interest in the resolution of plaintiff’s



                                          - 36 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



claims in the instant action, since plaintiff and the parties’ daughter currently reside

in this State.”).

       Similarly, although the convenience of a forum alone cannot confer personal

jurisdiction over a non-resident defendant, Miller, 313 N.C. at 480, 329 S.E.2d at 667

(citation omitted), we cannot ignore the fact that North Carolina is clearly the most

convenient forum for this action. It is undisputed that the child custody litigation

will be handled in North Carolina and that Joshua will likely be required to travel to

the state in connection with that proceeding. If Jessica were required to file the

present action in a separate jurisdiction, the parties would then have to

simultaneously litigate two lawsuits in two separate states — both arising from the

parties’ marriage.    Furthermore, the portion of the couple’s marital property

currently located in the North Carolina storage unit will presumably be among the

items of property distributed in the equitable distribution proceeding.

       We recognize that the contacts of the Sherlock defendant with North Carolina

were more extensive than Joshua’s contacts with this state in the present case.

However, we reject Joshua’s argument that the facts of Sherlock constitute a “floor”

for purposes of establishing sufficient minimum contacts in this context. To the

contrary, this Court expressly stated in Sherlock that “[t]he quantity and quality of

defendant’s contacts with North Carolina far exceed the ‘minimum contacts’ required




                                          - 37 -
                                 BRADLEY V. BRADLEY

                                   Opinion of the Court



for jurisdiction . . . .” Sherlock, 143 N.C. App. at 306, 545 S.E.2d at 762 (emphasis

added).

      In sum, based on our consideration of the relevant factors, we are satisfied that

Joshua has sufficient minimum contacts with North Carolina such that the exercise

of personal jurisdiction over him would not offend “traditional notions of fair play and

substantial justice.” Id. at 302, 545 S.E.2d at 760 (citation and quotation marks

omitted). Thus, we hold that the trial court possessed personal jurisdiction over

Joshua.

                                     Conclusion

      For the reasons stated above, we affirm the trial court’s 13 July 2016 order.

      AFFIRMED.

      Judges HUNTER, JR. and MURPHY concur.




                                          - 38 -